DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102, and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102, and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art, relied upon, and the rationale supporting the rejection, would be the same under either status. 

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted 1 April 2020, 24 April 2020, 29 October 2021, and 21 January 2022 have been considered by the Examiner.

Specification
The Examiner notices that the instant specification filed 1 April 2020 includes the amendments made in the parent application 15/825,793. Specifically, the amendments related to several ratios in the original specification of 15/825,793 used the terminology “(Li + Na + K)/(Si + Al)” as recited in paragraph [0021]. Where as in the current specification the terminology is “(Li2O + Na2O + K2O)/(SiO2 + Al2O3)” as disclosed in paragraph [0022] of the instant specification. 
The Examiner wants to confirm with the Applicants that the ratios are related to the oxides of the cations and not the actual cation. See the below table which includes a non-exhaustive list of the ratios. 
When looking at the ratio in paragraph [0064], Li:R2O vs  Li2O:R2O, the range for the ratio is 0.10 to 1.00. If the ratio was Li:R2O the ratio could never be 1.00 since the amount of lithium as Li could not result in a ratio of 1 over the R2O amount since the oxygen would not be accounted for in the ratio.
Paragraph
Ratio in 15/825,793
Ratio in 16/837,995
[0021], [0062], [0114], [0115], [0141], [0142], 
(Li+Na+K)/(Si+Al)
(Li2O+Na2O+K2O)/(SiO2+Al2O3)
[0032]
Si versus Na2O 
SiO2 versus Na2O 
[0063]
R2O:RO
R2O:RO
[0064]
Li:R2O *
Li2O:R2O *

Li:RO
Li2O:R2O 
[0066]
Li:Al2O3 
Li2O:Al2O3 
[0067]
R2O/Al2O3 
R2O:Al2O3 
[0069]
Li:SiO2 
Li2O:SiO2 
[0070]
Li: (SiO2+Al2O3)
Li2O: (SiO2+Al2O3)
[0090]
Li2O relative to the total alkali metal content  
Does this mean: 
(Li2O:R’ where R’ is the alkali metal cations)
Or Li2O:R2O
Li2O relative to the total alkali metal content  

[0090]
Sodium relative to the total alkali metal content
Na2O relative to the total alkali metal content  
[0090]
Potassium relative to the total alkali metal content
K2O relative to the total alkali metal content  
Fig. 5
(Li+Na+K)/(Si+Al)
(Li+Na+K)/(Si+Al)


Claim Objections
Claims 16 and 17 are objected to because of the following informalities:  
In claim 16, the claim recites “a CTE”, the term “CTE” should be defined in the claim.
In claim 17, the claim recites “a liquidus viscosity Log from greater than or equal to 3.5 poise to less than or equal to 6.00 poise.” The claim would be clearer if the phrase was amended to read “a Log of liquidus viscosity from greater than or equal to 3.5 poise to less than or equal to 6.00 poise” as recited in paragraph [0083] of the instant specification.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b) or second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4, 8, 9, and 33-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

Claim 2 is a dependent claim which recites limitations regarding the fining agent recited in the independent claim 1. Claim 1 recites that the fining agent is “greater than or equal to 0.00 mol% to less than or equal to 0.20 mol% fining agent”, therefore no fining agent is required as such claim 2 recites what components the fining agent is selected from but does not recite that the fining agent must be present. The claim is rendered indefinite since it is not clear if the claim intends for at least one of the recited fining agents to be present in a non-zero amount.
Claim 3 is dependent claims which recite that the fining agent of the independent claim 1 is SnO2. Claim 1 recites that the fining agent is “greater than or equal to 0.00 mol% to less than or equal to 0.20 mol% fining agent” therefore the amount of SnO2 required by claim 3 is 0-0.2 mol%. It is not clear if the claim intends for SnO2 to be present in a non-zero amount. Furthermore, it is not clear if other fining agents can be present, could the glass comprise 0.05 mol% of SnO2, 0.01 mol% of Sb2O3, and 0.05 mol% of MnO2 and still meet the limitations of the claim? This renders the claim indefinite.
Claim 4 recites “is substantially free of at least one of B2O3, SrO, BaO, ZrO2, and combinations thereof”. This renders the claim indefinite since it is not clear if the as long as one of the 4 listed components is substantially zero that one or more of the other recited components can be present in the glass composition. For example, if the glass was free of B2O3 the glass could comprise SrO in 2 mol%.
In claims 8, 9, 35, and 36 the claims recite a “ratio of (Li + Na + K)/(Si + Al)”. It is not clear if the ratio pertains to the cation amounts of Li, Na, K, Si, and Al or if the ratio is based on the mol% of Li2O, Na2O, K2O, SiO2, and Al2O3. This renders the claim indefinite. 

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over by Arai et al., International Patent Publication  WO 2016/093176 A1.
A machine-generated translation of WO 2016/093176 A1 accompanies this action.  In reciting this rejection, the examiner will cite this translation.
	Arai et al. disclose a pharmaceutical container. See Abstract and the entire specification, specifically, lines 159-160, 279-285, and 361-363. Arai et al. disclose that the pharmaceutical container comprising a glass having the following composition in terms of mole percentages: 69-81% of SiO2, 4-12% of Al2O3, 0-5% of B2O3, 0.1-12% of Li2O, 1-11% of Na2O, 1-11% of K2O, 5-20% of Li2O+Na2O+K2O, 0-9% of MgO, 0-4% of CaO, 0-4% of SrO, 0-4% of BaO, 0-10% of MgO+CaO+SrO+BaO, 0.01-4% of B2O3, 0-2% of ZrO2, 0-5% of fining agents such as: F-, Cl-, Sb2O3, As2O3, SnO2, and SO3, and up to 3% of each of the following: TiO2, Fe2O3, ZnO, P2O5, Cr2O3, PbO, La2O3, WO3, Nb2O5, and/or Y2O3. See lines 76-82 and 161-244. Arai et al. disclose that the glass has a hydrolytic resistance of class 1 and an alkali resistance of at least class 2. See lines 104-149. Arai et al. disclose that the glass container is chemically strengthened by ion exchange which results in the glass having a compressive stress of at least 300 MPa and a depth of layer of at least 10µm. See lines 56-61, 68-72, 263-270, and 286-288.  The compositional ranges of Arai et al. are sufficiently specific to anticipate the glass as recited in claims 1-30. See MPEP 2131.03. Furthermore, Arai et al. disclose several examples which anticipates the compositional ranges of the claims. See Tables 1-4 and the below table.

Therefore, in the alternative to the § 102 rejection the reference discloses a composition that has overlapping ranges of components with the instant claimed glass, and overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05. The claims are considered anticipated or in the alternative the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date to have selected the overlapping portion of the range disclosed by the prior art because overlapping ranges have been held to be a prima facie case of obvious, see In re Malagari, 182 U.S.P.Q 549. 
One of ordinary skill in the art before the effective filing date would have considered the invention to have been obvious because the compositional ranges taught by Arai et al. overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  
Since the composition of the reference is the same as those claimed herein it follows that the glasses of Arai et al. would inherently possess the properties recited in claims 1, 10-12,16-21, and 26-30. See MPEP 2112.
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 


Examples of Arai et al.
Instant Claims 
1, 13, 15, 17-24, 27, 28, 30-34, and 37
1-4, 6-8, 13-15, and 22-25
2, 4, 10, 35, and 36
1-4, 6-9, 13-15, and 22-25
3 and 5-9
1-4, 6-9, 13, 14, and 22-25
11, 12, 14, 16, 25, 26, and 29
1-4, 6-8, 13, 14, and 22-25
39
1-4, 6-8, 13, 14, and 22-24



Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al., International Patent Publication  WO 2014/196655 A1. in view of Arai et al., International Patent Publication  WO 2016/093176 A1.
This rejection is over the International Patent Publication because this reference qualifies as prior art under 35 U.S.C. 102(a)(1).  However, for convenience, the column and line numbers of the English language equivalent US Patent Application Publication No. 2016/0107924 A1 will be cited below.
A machine-generated translation of WO 2016/093176 A1 accompanies this action.  In reciting this rejection, the examiner will cite this translation.
Yamamoto et al. teach a glass for a pharmaceutical container. See Abstract and the entire specification, specifically, paragraphs [0002], [0036], and [0037]. Yamamoto et al. teach a pharmaceutical container comprising a glass having the following composition in terms of mole percentages: SiO2 69-81, Al2O3 4-12, B2O3 0-5 R2O 5-25, Li2O 0.1-12, Na2O 0-11, K2O 0-5, RO 0-10, MgO 0-9, CaO 0-4, SrO 0-4, BaO 0-4, ZrO2 0-2, 0-5 mol% of fining agents: F, Cl, Sb2O3, As2O3, and Na2SO4, and 0-3 mol% of each of TiO2, Fe2O3, ZnO, P2O5, Cr2O3, Sb2O3, SO3, Cl, PbO, La2O3, WO3, Nb2O5, and Y2O3. See paragraphs [0011]-[0016] and [0038]-[0052]. Yamamoto et al. teach that the glass has a hydrolytic resistance of class 1 and an alkali resistance of at least class 2. See paragraphs [0017], [0025], and [0033].  Furthermore, Yamamoto et al. teach several examples which anticipates the compositional ranges of the claims. See Tables 1-5 and the below table.

Arai et al. teach a similar pharmaceutical container. See Abstract and the entire specification, specifically, lines 159-160, 279-285, and 361-363. Arai et al. teach that the pharmaceutical container comprising a glass having the following composition in terms of mole percentages: 69-81% of SiO2, 4-12% of Al2O3, 0-5% of B2O3, 0.1-12% of Li2O, 1-11% of Na2O, 1-11% of K2O, 5-20% of Li2O+Na2O+K2O, 0-9% of MgO, 0-4% of CaO, 0-4% of SrO, 0-4% of BaO, 0-10% of MgO+CaO+SrO+BaO, 0.01-4% of B2O3, 0-2% of ZrO2, 0-5% of fining agents such as: F-, Cl-, Sb2O3, As2O3, SnO2, and SO3, and up to 3% of each of the following: TiO2, Fe2O3, ZnO, P2O5, Cr2O3, PbO, La2O3, WO3, Nb2O5, and/or Y2O3. See lines 76-82 and 161-244. Arai et al. teach that the glass has a hydrolytic resistance of class 1 and an alkali resistance of at least class 2. See lines 104-149. Arai et al. teach that the glass container is chemically strengthened by ion exchange which results in the glass having a compressive stress of at least 300 MPa and a depth of layer of at least 10µm. See lines 56-61, 68-72, 263-270, and 286-288.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a pharmaceutical container of Yamamoto et al. as suggested by Arai et al. because the resultant pharmaceutical container would have the added strength of the ion exchange procedure to chemically strength the glass pharmaceutical container.
One of ordinary skill in the art would expect that a glass with overlapping compositional ranges would have the properties as recited in claims 1, 10, 11, 16-20, and 26-30.
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).


Instant Claims 
1, 2, 7, 8, 18, and 22
1-8, 13-15, and22-25
3, 4, and 9-11
1-4, 6-8, 13, 14, and 22-25
5, 24, 29, and 31
1-4, 6-8, 12-15, and 22-25
6
1-8, 13, 14, and 22-25
12, 14-17, 23, 25, 26, and 32
1-4, 6-8, 12-14, and 22-25
13
1-8, 12-14, and 22-25
19 and 31
1-8, 13, 14, and 22-25
27, 28, and 34
1-4, 6-8, and 22-25
30
1-4, 6-9, and 22-25


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 53-58 of U.S. Patent No. 10,640,415 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the compositional ranges overlap. Overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363. The examiner can normally be reached 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

EAB
24 March 2022